            Case 2:21-cv-00228-GGH Document 5 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CECIL JEROME HATCHETT,                               No. 2:21-cv-00228 GGH P
12                         Petitioner,
13              v.                                         ORDER
14    KEN CLARK, Warden,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2241. Petitioner has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be

20   provided the opportunity to either submit the appropriate affidavit in support of a request to

21   proceed in forma pauperis or submit the appropriate filing fee.

22             Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

23   specify all the grounds for relief which are available to the petitioner and of which he has or by

24   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

25   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

26   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

27   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the

28   ////
                                                          1
        Case 2:21-cv-00228-GGH Document 5 Filed 04/01/21 Page 2 of 2


 1   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory
 2   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).
 3          It is unclear from review of the petition what grounds for relief petitioner seeks to present
 4   in this action. Moreover, petitioner has not made clear when the alleged violation took place and
 5   where. Lastly, it is unclear whether petitioner has exhausted his state court remedies for each of
 6   his potential claims. The exhaustion of available state remedies is a prerequisite to a federal
 7   court’s consideration of claims sought to be presented in habeas corpus proceedings. See Rose v.
 8   Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b).
 9          The petition fails to comply with Rule 2(c), Rules Governing Section 2254 Cases.
10   Therefore, the petition is dismissed with leave to amend. Rule 4, Rules Governing Section 2254
11   Cases. In the amended petition, petitioner must set forth each claim for relief and summarize the
12   facts he alleges support each of the identified claims.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in
15   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s
16   failure to comply with this order will result in the dismissal of this action;
17          2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend
18   within thirty days from the date of this order; 1
19          3. Any amended petition must bear the case number assigned to this action and the title
20   “Amended Petition”; and
21          4. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
22   form used by this district and the court’s form application for writ of habeas corpus.
23   Dated: April 1, 2021
                                                  /s/ Gregory G. Hollows
24                                        UNITED STATES MAGISTRATE JUDGE
25

26

27
            1
               By setting this deadline the court is making no finding or representation that the petition
28   is not subject to dismissal as untimely.
                                                        2
